 



EXHIBIT 10.1
Voting Agreement
     This Agreement (“Agreement”) is made and entered into as of the ___ day of
___, 2006, by and between the undersigned stockholder (the “Stockholder”), of
Metrocorp, Inc., an Illinois corporation (the “Company”), and National
Bancshares, Inc., an Iowa corporation (“Parent”).
WITNESSETH:
     WHEREAS, the Company, Parent and NBI Acquisition Corp., an Illinois
corporation and a wholly-owned subsidiary of Parent, have entered into an
Agreement and Plan of Merger (the “Merger Agreement”) dated as March 20, 2006
(the “Merger Agreement Date”) (capitalized terms used but not defined in this
Agreement shall have the meanings given them in the Merger Agreement);
     WHEREAS, under the Merger Agreement, Parent has the right to terminate the
Merger Agreement in the event that voting agreements in the form of this
Agreement covering no less than 25% of the outstanding shares of the Company
have not been delivered to Parent within 15 following the Merger Agreement Date;
and
     WHEREAS, the Stockholder is entitled to vote the number of issued and
outstanding shares of common stock of the Company (the “Company Common Shares”)
set forth opposite such Stockholder’s name on Schedule 1 attached hereto and has
agreed to vote such Stockholder’s Company Common Shares pursuant to the terms
set forth in this Agreement.
     NOW, THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants and agreements set forth herein, the
Stockholder and Parent hereby agree as follows:
     Section 1. Voting of Shares. The Stockholder hereby agrees that at any
meeting of the stockholders of the Company and in any action by written consent
of the stockholders of the Company, such Stockholder shall vote the Company
Common Shares which such Stockholder owns and is entitled to vote (a) in favor
of the transactions contemplated by the Merger Agreement, (b) against any action
or agreement which would knowingly result in a breach of any term of, or any
other obligation of the Company under, the Merger Agreement, and (c) against any
action or agreement which would impede, interfere with or attempt to discourage
the transactions contemplated by the Merger Agreement; provided, however, that
nothing in this Agreement shall prevent a Stockholder, in his or her capacity as
a director or officer of the Company, from discharging his or her fiduciary
duties to the Company. Each Stockholder agrees that the Company shall be
authorized to include in any proxy material transmitted to stockholders of the
Company, a statement to the effect that the Stockholder is a party to this
Agreement and has committed to vote in favor of the transactions contemplated by
the Merger Agreement.
     Section 2. Term of Agreement. This Agreement shall be effective from the
date hereof and shall terminate and be of no further force and effect upon the
earlier of (i) the Effective Time (as defined in the Merger Agreement), (ii) the
termination of the Merger Agreement in accordance with its terms, which includes
termination in the event the Company Board determines that its fiduciary duties
require it to accept a Superior Proposal from a third party pursuant to Section
6.06 of the Merger Agreement; or (iii) December 31, 2006.

 



--------------------------------------------------------------------------------



 



     Section 3. Covenants of Stockholders. The Stockholder agrees not to, except
to the extent required by this Agreement (i) grant any proxies, deposit any
Company Common Shares into a voting trust or enter into a voting agreement with
respect to any Company Common Shares; (ii) without the prior written consent of
Parent, solicit, initiate or encourage any inquiries or proposals for a merger
or other business combination involving the Company; (iii) transfer any shares
of Stockholder’s Company Common Shares listed as owned on Schedule 1; or
(iv) allow any liens, claims, liabilities, security interests, marital property
rights or any other encumbrances whatsoever (other than (a) pledges for loans
entered into in the ordinary course and (b) rights of Parent and encumbrances
respecting such Company Common Shares created pursuant to this Agreement or the
Merger Agreement) if any of the foregoing actions is intended to or would be
reasonably likely to have the effect of avoiding the obligations of the
Shareholder under this Agreement.
     Section 4. Representations and Warranties of Stockholders. The Stockholder
represents and warrants to Parent as follows: (a) such Stockholder is entitled
to vote in accordance with such Stockholder’s commitments under this Agreement
the number of Company Common Shares set forth opposite his or her name on
Schedule 1 hereto, and, does not own, have the right to vote or have any right
to acquire any Company Common Shares not listed on Schedule 1; (b) such
Stockholder has the right, power and authority to execute, deliver and perform
under this Agreement; such execution, delivery and performance will not violate,
or require any consent, approval, or notice under any provision of law or result
in the breach of any outstanding agreements or instruments to which such
Stockholder is a party or is subject; and this Agreement has been duly executed
and delivered by such Stockholder and constitutes a legal, valid and binding
agreement of such Stockholder, enforceable in accordance with its terms; and
(c) such Stockholder’s Company Common Shares listed as owned on Schedule 1
hereto are owned by such Stockholder, free and clear of all voting trusts,
voting agreements, proxies, liens, claims, liabilities, security interests,
marital property rights or any other encumbrances whatsoever (other than
(i) pledges for loans entered into in the ordinary course and (ii) rights of
Parent and encumbrances respecting such Company Common Shares created pursuant
to this Agreement or the Merger Agreement), and (d) other than this Agreement
and the Merger Agreement, there are no outstanding options, warrants or rights
to purchase or acquire, or agreements related to, such Stockholder’s Company
Common Shares.
     Section 5. Representations and Warranties of Parent. Parent has the right,
power and authority to execute and deliver this Agreement; such execution and
delivery will not violate, or require any consent, approval, or notice under any
provision of law or result in the breach of any outstanding agreements or
instruments to which Parent is a party or is subject; and this Agreement has
been duly executed and delivered by Parent and constitutes a legal, valid and
binding agreement of Parent, enforceable in accordance with its terms.
     Section 6. Transferability. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto (whether by operation of law or otherwise) without the prior written
consent of the other parties, except that Parent may assign this Agreement to a
direct or indirect wholly owned subsidiary or affiliate of Parent, provided that
no such assignment shall relieve Parent of its obligations hereunder.
     Section 7. Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement was
not performed by any of the Stockholders in accordance with its specific terms
or was otherwise breached. It is accordingly agreed that Parent shall be
entitled to injunctive relief to prevent breaches of this

 



--------------------------------------------------------------------------------



 



Agreement by the Stockholders and to enforce specifically the terms and
provisions hereof in addition to any other remedy to which Parent is entitled at
law or in equity.
     Section 8. Further Assurances. Each Stockholder agrees to execute and
deliver all such further documents and instruments and take all such further
action as may be necessary or appropriate in order to consummate the
transactions contemplated hereby.
     Section 9. Entire Agreement and Amendment.
          (a) Except for the Merger Agreement and its ancillary agreements and
instruments, this Agreement contains the entire agreement between the parties
hereto with respect to the transactions contemplated hereunder and supersedes
all prior arrangements or understandings with respect hereto.
          (b) This Agreement may not be modified, amended, altered or
supplemented except upon the execution and delivery of a written agreement
executed by the parties hereto.
     Section 10. Notices. Each notice, demand or other communication which may
be or is required to be given under this Agreement shall be in writing and shall
be deemed to have been properly given when delivered personally at the address
set forth herein for Parent or the address on Schedule 1 for each of the
Stockholders, when sent by facsimile or other electronic transmission to the
respective facsimile transmission numbers of the parties with telephone
confirmation of receipt, or the day after sending by recognized overnight
courier or if by the United States registered or certified mail, return receipt
requested, postage prepaid two days after deposit therein.
     Section 11. General Provisions. This Agreement shall be governed by the
laws of the State of Illinois. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original. Headings are for convenience
only and shall not affect the meaning of this Agreement. Any term of this
Agreement which is invalid or unenforceable shall be ineffective only to the
extent of such invalidity or unenforceability without rendering invalid or
unenforceable the remaining terms of this Agreement.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.
National Bancshares, Inc., an Iowa corporation:

         
By:
       
 
 
 
   
Its:
       
 
       

              Address for Notices:   With a copy to:
 
  National Bancshares, Inc.       Christopher J. Zinski, Esq.
 
  852 Middle Road       Schiff Hardin LLP
 
  Bettendorf, Iowa 52722       6600 Sears Tower
 
  Attn: Daniel Westrope       Chicago, Illinois 60606-6473
 
  Facsimile No.: (563) 823-3335       Facsimile No.: (312) 258-5600
 
            Stockholder:        
 
                     

 



--------------------------------------------------------------------------------



 



Schedule 1

     
Name, Address and Facsimile
  Number of Company Common
Number of Stockholder
  Shares Owned by Stockholder

 